Citation Nr: 9912750	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-00 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1. Entitlement to an initial evaluation in excess of 40 
percent for degenerative joint disease of the lumbosacral 
spine.  

2. Entitlement to an initial evaluation in excess of 10 
percent for right elbow epicondylitis (major).  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter






ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1995.  

The current appeal arose from a November 1995 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Fort Harrison, Montana.  
The M&ROC, in pertinent part, granted entitlement to service 
connection for degenerative joint disease at L5-S1 with 
assignment of a 10 percent evaluation effective March 1, 
1995, and for right tennis elbow with assignment of a 
noncompensable evaluation, also effective March 1, 1995.

In July 1997 the M&ROC hearing officer granted entitlement to 
an increased evaluation of 40 percent for disability of the 
low back recharacterized as degenerative joint disease of the 
lumbosacral spine with neurological involvement and muscle 
spasm effective March 1, 1995. The M&ROC hearing officer also 
granted entitlement to an increased (compensable) evaluation 
of 10 percent for right elbow disability recharacterized as 
right elbow epicondylitis effective March 1, 1995.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.



FINDINGS OF FACT

1.  Degenerative joint disease of the lumbosacral spine with 
neurological involvement and muscle spasm is productive of 
pronounced intervertebral disc syndrome.   

2.  The veteran retains virtual full range of motion of the 
right elbow, and there is no significant pain on motion, 
swelling, deformity, atrophy or limitation of function.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 60 percent for 
degenerative joint disease of the lumbosacral spine with 
neurological involvement and muscle spasm are met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293 (1998).

2.  The criteria for an initial evaluation in excess of 10 
percent for right elbow epicondylitis are not met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5024 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show the veteran gave a history 
of low back pain when he was seen in April 1978.  On 
subsequent treatment in November 1980, he gave a two week 
history of low back pain, shooting down the left buttock.  X-
ray films of the lumbar spine completed in April 1990 showed 
narrowing of L5-S1 joint spaces.  Intermittent low back pain, 
with persistent left foot numbness, was reported when he 
underwent a consultation in May 1990.  

In an April 1985 treatment note, the veteran reported pain 
from the right shoulder into the right arm.  There was some 
tenderness over the right trapezius.  He had good upper 
extremity strength.  When he was seen in April 1993, he 
complained of pain in the right elbow, and indicated that the 
onset of this pain was one year prior to treatment.  It was 
thought that this condition was the result of overuse.  
Tenderness was present over the medial epicondyle of the 
elbow.  The assessment was right tennis elbow.  

The VA examined the veteran in March 1995, at which time he 
reported that he slipped on ice in 1975, injuring his back.  
Since that time, he has had pain in the low back, 
occasionally severe in nature, radiating into the left 
buttock and side of the leg.  He indicated the side of his 
left leg stayed numb, as did his fourth and fifth toes.  He 
also stated that he was lifting a battery out of a missile 
silo in service, tearing muscles in his left shoulder and 
injuring his right elbow.  He later developed tennis elbow, 
for which he was treated with a forearm brace.  This brace 
seemed to help decrease the pain and allowed him to work, but 
he still had to use it every day.  

On examination, the veteran was slightly tender to percussion 
over the lower lumbosacral spine.  He had normal flexion, 
extension, rotation and bending.  Straight leg raising was to 
90 degrees, and he had good abduction and adduction of the 
lower extremities.  Deep tendon reflexes were normal.  
However, there was a marked loss of sensation to pinwheel 
sharpness on the lateral side of the left leg to the knee, 
and the lateral side of the foot, in the fourth and fifth 
toes.  He felt a slight sharpness around the rest of the leg, 
both anterolaterally and on the posterior and medial part of 
the upper and lower legs.  When compared to the sensation the 
veteran felt in the right leg, there was a marked decrease in 
sensation to the pain in the pinwheel in the left leg.  His 
gait was heel to toe.  He could also walk forwards and 
backwards on his heels and toes.  X-ray examination of the 
right elbow showed some degenerative change.  Films of the 
lumbar spine showed some narrowing of the L5-S1 interspace 
and degenerative disc disease at that level.  There was a 
spina bifida occulta at S1.  The diagnoses included 
degenerative joint disease, L5-S1, with spina bifida S1; and 
right elbow tendinitis.  


The veteran and his daughter presented testimony at a formal 
hearing before a VA hearing officer in January 1997.  He 
reported that there was atrophy of the left leg, in that the 
calf was getting smaller.  (Transcript, hereinafter T-1).  He 
stated that he was uncomfortable when he bent over, and he 
reported occasional muscle spasms.  (T-2-3).  He also 
reported numbness in the left leg, extending into the toes.  
(T-4).  He had not sought treatment for the back disorder 
after service, but wore a back brace.  (T-5).  With regard to 
the right elbow, the veteran indicated that rotating the 
joint left to pain.  He also stated that he had to use a 
brace, and that the grip in the right hand was shot.  (T-9-
10).  As a result of the loss of strength in the right elbow, 
he was limited in his ability to work as a carpenter.  (T-
12).  

Of record are reports of outpatient treatment afforded the 
veteran at a service medical facility for conditions not 
herein pertinent.  No treatment was required for a back or 
right elbow disorder.  

The veteran also underwent a consultation at a private 
medical facility at that time.  At that time, he had full 
range of motion of the elbows.  Circumference of the biceps 
and upper forearm were equal, left and right.  Muscle 
strength to elbow flexion and extension and hand grip 
strength was strong and equal, left and right.  There was no 
tenderness about the medial elbow.  The veteran stated that 
the elbow bothered him only after hard work.  Lumbar flexion 
was possible to 70 degrees with minimal complaint.  Extension 
was to 15 degrees.  Tilt was possible to 25 degrees, left and 
right.  Reflexes at the knee were 3/5 and equal, and right 
ankle jerk was 3/5.  Left ankle jerk was absent.  Ankle and 
toe extension and flexion strength appeared normal.  

The veteran could toe walk, heel walk and deep knee bend with 
spontaneous recovery without difficulty.  X-ray films of the 
lumbar spine showed a complete collapse of the L5-S1 
interspace with significant facet arthritis at L5-S1.  X-ray 
films of the right elbow were within normal limits.  

The diagnoses included severe degenerative disc disease at 
L5-S1, with evidence of neurological involvement, with absent 
ankle jerk on the left side and anatomically correct areas of 
hyperesthesia.  The possibility of lumbosacral arthrodesis 
with foraminotomy was discussed.  the examiner could find no 
evidence of injury or disease to the right elbow.  

The VA again examined the veteran in April 1997.  At that 
time, the veteran reported difficulty standing in one 
position for any period of time.  If he squatted or tried to 
kneel down, the pain was so intense that he had to stand up.  
There was also decreased strength and function of the right 
elbow reported.  On examination, he had full flexion and 
extension of the elbow.  Pronation and supination did not 
cause any pain.  Pressure over the ulnar nerve was negative.  
However, there was a slight decrease in grip strength of the 
right hand.  He got a slight amount of pain in the right 
elbow with tight gripping and pressure over the ulnar nerve.  
There was no atrophy of the muscles or neurologic deficit.  

The veteran's gait was heel to toe, and he could walk forward 
equally well on both heels and toes.  Doing a deep knee bend 
resulted in some difficulty getting up.  Forward flexion was 
possible to 90 degrees, with extension greater than 20 
degrees, rotation to 90 degrees right and left, and bending 
30 degrees right and left.  On bending, there was a very 
immediate tightening of the paravertebral muscles and some 
short term spasms.  He could bring his knees easily to his 
chest, and then straighten his leg out and hold them six 
inches above the table.  Deep tendon reflexes were intact and 
equal bilaterally.  X-ray films showed degenerative changes 
with narrowing at the L5-S1 level and degenerative disc 
disease at that level.  

Films of the right elbow were normal.   The impression was 
degenerative disc disease or degenerative joint disease of 
the lumbosacral spine; paravertebral muscle spasms, with 
myofascial syndrome; and rule out ulnar nerve entrapment 
and/or dysfunction, with a palsy of the right elbow causing 
decreased strength of the right hand.  

Electromyogram (EMG) and nerve conduction velocity (NCV) 
studies conducted at St. Peter's Hospital in May 
1997indicated that motor nerve studies for the right ulnar 
and median nerves was normal.  There was no demonstrable 
slowing of the ulnar motor conduction around the elbow.   


I.  Entitlement to an initial evaluation 
in excess of 40 percent for degenerative 
joint disease of the lumbosacral spine 
with neurological involvement and muscle 
spasm.

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule); 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the rating schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred in or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).

The current version of the rating schedule provides a 40 
percent evaluation for intervertebral disc syndrome when 
shown to be severe with recurring attacks with intermittent 
relief.  A 60 percent evaluation may be assigned for 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a; 
Diagnostic Code 5293.

A 40 percent evaluation is the maximum schedular evaluation 
for limitation of motion of the lumbar spine found to be 
severe.  38 C.F.R. § 4.71a; Diagnostic Code 5292.

A 40 percent evaluation is the maximum schedular evaluation 
for lumbosacral strain found to be severe with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forward motion.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5295.

A 50 percent evaluation is the maximum schedular evaluation 
assignable for unfavorable ankylosis of the lumbar spine.  A 
40 percent evaluation may be assigned for favorable ankylosis 
of the lumbar spine.  38 C.F.R. § 4.71a; Diagnostic Code 
5289.

A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable angle.  A 
100 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle 
with marked deformity and involvement of major joints (Marie 
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a; Diagnostic Code 5286.

A 60 percent evaluation may be assigned for residuals of a 
vertebral fracture without cord involvement; abnormal 
mobility requiring neck brace (jury mast).  A 100 percent 
evaluation may be assigned for residuals of a vertebral 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  In other cases a rating may be assigned with 
definite motion or muscle spasm adding 10 percent for 
demonstrable deformity of a vertebral body.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5285.


The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Therefore, 
consideration of an increased evaluation based on functional 
loss due to pain or due to flare-ups with limitation of 
motion of the lumbar spine is proper.  The VA General Counsel 
in a precedent opinion has held that diagnostic code 5293 for 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. § 4.40, 4.45 is 
warranted.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine is resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1998).


Analysis

Initially, the Board notes that the veteran's claim for 
entitlement to an increased evaluation for his low back 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected low back disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's low back disability, rather 
than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. at 9.  In the case at hand, the Board finds 
that a staged rating is not appropriate.

The M&ROC has assigned a 40 percent evaluation for the 
appellant's service-rated degenerative joint disease of the 
lumbosacral spine with neurological involvement and muscle 
spasm under diagnostic code 5293 of the VA Schedule for 
Rating Disabilities.  In other words, the next to the maximum 
schedular evaluation for severe intervertebral disc syndrome 
under diagnostic code 5293.

A higher evaluation under either diagnostic code 5292 for 
limitation of motion of the lumbar spine, or diagnostic code 
5295 for lumbosacral strain is not assignable as the 40 
percent evaluation is the maximum schedular evaluation under 
either diagnostic code.

In the case of diagnostic code 5293 for intervertebral disc 
syndrome, the current 40 percent evaluation under this code 
is not the maximum evaluation assignable.  

In this regard the Board notes that 60 percent is the maximum 
schedular evaluation and such disability evaluation 
contemplates pronounced intervertebral disc syndrome. The 
question thus presented for appellate review is whether or 
not the veteran's low back disability is of such severity as 
to warrant assignment of the maximum evaluation of 60 
percent.  The Board is of the opinion that the evidentiary 
record indeed supports a grant of the maximum schedular 
evaluation of 60 percent for the appellant's low back 
disability.

For the 60 percent evaluation to be assigned there must be 
evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  

A review of the evidentiary record in this regard discloses 
that the veteran has consistently complained of a seemingly 
ever present low back pain for which little if any meaningful 
relief has been attainable.  The left ankle jerk has been 
reported as absent and the veteran has been reported to 
suffer from muscle spasms.  Numbness, tingling, etc., have 
been reported.  The evidentiary record shows that the overall 
level of impairment is more than severe and more closely 
approximates pronounced intervertebral syndrome thereby 
warranting a grant of the maximum schedular evaluation of 60 
percent under diagnostic code 5293.  38 C.F.R. § 4.7.  As the 
veteran is now in receipt of the maximum schedular evaluation 
under diagnostic code 5293, the Board need not explore the 
propriety of assignment of a higher rating with application 
of the criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59.

As the veteran is now rated as 60 percent disabled for his 
low back disability, the Board must now consider whether a 
higher rating may be assignable with application of the 
criteria under other pertinent diagnostic codes of the VA 
Schedule for Rating Disabilities.  

In this regard the Board notes that VA examinations have not 
demonstrated that the appellant's service-connected low back 
disability encompasses ankylosis of the lumbar spine or 
fracture of a vertebral body; accordingly, assignment of an 
increased evaluation under diagnostic codes 5286 and 5285 is 
not warranted.

The M&ROC has considered whether extraschedular evaluation 
was warranted to reflect the current level of severity of the 
appellant's low back disability and furnished the criteria in 
this regard.  The Board finds that while the appellant's low 
back disability is undoubtedly productive of significant 
impairment, it has not rendered his disability picture 
unusual or exceptional in nature.  In this regard, while it 
has adversely affectedly his ability to do certain kinds of 
work, it has not markedly interfered with employment, nor has 
it required frequent inpatient care as to render impractical 
the application of regular schedular standards, thereby 
precluding a referral of the appellant's case to the Director 
of the VA Compensation and Pension Service under the criteria 
of 38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the Board finds that the 
evidentiary record supports a grant of entitlement to an 
increased evaluation of not more than 60 percent for 
degenerative joint disease of the lumbosacral spine with 
neurological involvement and muscle spasm with application of 
all pertinent governing criteria.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293.


II.  Entitlement to an initial evaluation 
in excess of 10 percent for right elbow 
epicondylitis.

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule); 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the rating schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred in or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).

A zero percent evaluation may be assigned for limitation of 
flexion of the major forearm to 110 degrees.  A 10 percent 
evaluation may be assigned when flexion of the major forearm 
is limited to 60 degrees.  A 20 percent evaluation may be 
assigned when flexion of the major forearm is limited to 90 
degrees.  38 C.F.R. § 4.71a;  Diagnostic Code 5206.

A 10 percent evaluation may be assigned for limitation of 
extension of a major forearm to 45 or 60 degrees.  A 20 
percent evaluation may be assigned for limitation of 
extension of a major forearm to 75 degrees.  38 C.F.R. 
§ 4.71a;  Diagnostic Code 5207.

A 20 percent evaluation may be assigned for limitation of 
flexion of a major forearm to 100 degrees with limitation of 
extension to 45 degrees.  38 C.F.R. § 4.71a;  Diagnostic Code 
5208.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

Therefore, consideration of an increased evaluation based on 
functional loss due to pain or due to flare-ups with 
limitation of motion of the lumbar spine is proper.  The VA 
General Counsel in a precedent opinion has held that 
diagnostic code 5293 for intervertebral disc syndrome, 
involves loss of range of motion and that consideration of 
38 C.F.R. § 4.40, 4.45 is warranted.  VAOPGCPREC 37-97 
(O.G.C. Prec. 37-97).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. § 4.71a, diagnostic code 5024 
provide that tenosynovitis as for arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5024.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:

With x-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating 
exacerbations............................
........20%;

With x-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups......................10%

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine is resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

Initially, the Board notes that the veteran's claim for 
entitlement to an increased evaluation for his right elbow 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected low back disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).


The Board notes that this case involves an appeal as to the 
initial rating of the veteran's right elbow disability, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. at 9.  In the case at hand, the Board finds 
that a staged rating is not appropriate.

On VA compensation examination in April 1997 the veteran had 
full flexion and extension of the major right elbow.  On 
consultation at a private facility at that time, range of 
motion of the right elbow was again full.  In view of the 
fact that the veteran has full range of motion, a compensable 
rating based on limitation of motion under diagnostic codes 
5206, 5207, and 5208 is not appropriate.  Moreover, given 
that the disorder is limited to the right elbow, and does not 
involve two or more major joints, a compensable schedular 
evaluation is not appropriate.  While the veteran is rated 
for tenosynovitis as for arthritis, it is well to note that 
radiographic studies of the right elbow have been normal.

As the veteran's right elbow disorder may be rated based on 
the limitation of motion, the Board must consider the 
provisions of 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  In making determinations with 
regard to the application of 38 C.F.R. §§ 4.40 and 4.45, the 
Board is bound by the holding in VAOPGCPREC 9-98 (O.G.C. 9-
98), which held that these provisions must be considered in 
light of the relevant Diagnostic Code governing limitation of 
motion. To establish a separate rating under these provisions 
would be tantamount to an extraschedular rating under 38 
C.F.R. § 3.321, an outcome not envisioned by the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1998).

The current 10 percent evaluation is based on the M&ROC 
determination that this rating is appropriate under 38 C.F.R. 
§ 4.40.  A review of the findings on examination and 
treatment do not support a rating in excess of 10 percent 
under these provisions.  On examination and treatment, only 
limited functional loss was reported.  

While loss of grip strength was reported on examination in 
April 1997, this loss was reported to be slight in degree.  
Grip strength was strong and equal, left and right, on 
examination at a private facility at that time.  The veteran 
reported at that time that the elbow bothered him only after 
hard work.  In view of these findings, functional loss 
consistent with a rating in excess of 10 percent is not 
demonstrated.  

The Board further concludes that the provisions of 38 C.F.R. 
§ 4.45 do not support an increased rating.  As noted, the 
veteran retains essentially full range of motion.  Pronation 
and supination were not shown to result in any pain on the VA 
compensation examination.  Moreover, on private medical 
examination, muscle strength was normal, and there was no 
tenderness around the medial portion of the elbow.  On 
neither examination was swelling, deformity or atrophy 
reported.  Given such findings, the Board concludes that the 
provisions of 38 C.F.R. § 4.45 do not provide a basis for an 
increased rating.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  

While the veteran has reported some difficulty in his ability 
to work due to his right elbow disability, it has clearly not 
been shown to markedly interfere with his employment or to 
require frequent hospitalizations as to render impractical 
the application of the regular schedular standards, thereby 
precluding referral of the case to the Director of the VA 
Compensation and Pension Service for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial evaluation of 60 percent for 
degenerative joint disease of the lumbosacral spine with 
neurological involvement and muscle spasm is granted, subject 
to the governing criteria applicable to the payment of 
monetary benefits.  

Entitlement to an initial evaluation in excess of 10 percent 
for right elbow epicondylitis is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

